PER CURIAM.
An order was issued by the National Labor Relations Board in a consolidated proceeding against Stanolind Oil & Gas Co. and Standard Oil Co. of Indiana. Stanolind Oil & Gas Co. is doing business in the Fifth Circuit. Standard Oil Company of Indiana is not. Stanolind Oil and Gas Co. filed a petition in this court to review the order and Standard Oil Co. of Indiana filed a similar petition in the Eighth Circuit. We are advised that proceeding has been dismissed by the court. Both corporations are doing business in Wyoming, where the unfair labor practices charged all occurred, within the Tenth Circuit. The Labor Board filed a proceeding in the Tenth Circuit to enforce the order. It is apparent we would not have jurisdiction over the Standard Oil Co. of Indiana and that the Court of Appeals for the Tenth Circuit would have jurisdiction over all parties. The petition to review was filed in this court before the Labor Board filed its proceeding in the Tenth Circuit but that is immaterial. The record has been filed there by the Labor Board. It would be a needless- expense to file a duplicate record here. It would be a useless waste of time to try the case piecemeal. The Court of Appeals for the Tenth Circuit may dispose of the whole matter at one time. To prevent a conflict between two courts of equal dignity in reviewing the same facts it is within our discretion to dismiss the proceeding before us.
The motion to dismiss is granted and the proceeding is dismissed without prejudice.